                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                             BUTTE DIVISION

  TERRIE HOLSCHER,
                                                     CV 19-50-BU-BMM-KLD
                        Plaintiff,

  vs.                                                 ORDER

  KEN HESS and LORI HESS, in their
  individual capacities as co-landlords &
  owners of d/b/a/ Glacier Mountain
  Rentals,

                        Defendants.

        Defendants Ken Hess and Lori Hess have filed a motion to strike pro se

Plaintiff Terrie Holscher’s “Statement of Stipulated Facts” (Doc. 16) and “Joint

Discovery Plan” (Doc. 17). Defendants move to strike both documents on the

ground that Plaintiff filed them unilaterally, and did not communicate or consult

with defense counsel.

        On November 26, 2019, the undersigned issued Findings and

Recommendation, recommending that Defendants’ Rule 12 motion to dismiss for

lack of subject matter jurisdiction and failure to state a claim for relief be granted

and this case be dismissed. Accordingly,

        IT IS ORDERED that Defendants’ motion to strike (Doc. 19) is GRANTED.

In the event presiding United States District Judge Brian Morris does not adopt the



                                            1
undersigned’s recommendation and dismiss this case with prejudice, the parties

will have the opportunity to file their preliminary pretrial statements, joint

discovery plan, and statement of stipulated facts before the preliminary pretrial

conference, which is scheduled for January 16, 2020.

             DATED this 26th day of November, 2019.


                                               ______________________________
                                               Kathleen L. DeSoto
                                               United States Magistrate Judge




                                           2
